AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 22, 2011 REGISTRATION NO. 333-156357 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 6 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COMMONWEALTH INCOME & GROWTH FUND VII, LP (Exact name of registrant as specified in governing instruments) PENNSYLVANIA739426-3733264 (State or other jurisdictionof incorporation ororganization)(Primary Standard IndustrialClassification Code Number) (I.R.S. Employer Identification Number) Brandywine Office Park, 2 Christy Drive, Suite 200, Chadds Ford, Pennsylvania 19317 (800) 249-3700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) KIMBERLY A. SPRINGSTEEN-ABBOTT, CHIEF EXECUTIVE OFFICER Commonwealth Capital Securities Corp. 400 Cleveland Street, 7th Floor, Clearwater, FL33755 (800) 249-3700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Phillip Pillar, Esq. Greenberg Traurig, LLP 2700 Two Commerce Square, 2001 Market Street, Philadelphia, PA 19103 If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer []Smaller reporting company[X] (Do not check if a smaller reporting company.) This Post-Effective Amendment to the registration statement shall hereafter become effective in accordance with Section 8(c) of the Securities Act of 1933, as amended. DEREGISTRATION OF UNITS OF LIMITED PARTNERSHIP INTERESTS In accordance with the undertakings given by the Registrant in the Registration Statement on FormS-1 filed on December 19, 2008 (Registration No.333-156357), which became effective on November 13, 2009, the Registrant files this amendment to withdraw from registration the 926,175.68units of its limited partnership interests that remain unsold to the public under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this amendment to registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Chadds Ford, Commonwealth of Pennsylvania, on November 15, 2011. COMMONWEALTH INCOME & GROWTH FUND VII, LP a Pennsylvania Limited Partnership By:COMMONWEALTH INCOME & GROWTHFUND, INC., General Partner By:/s/ Kimberly A. Springsteen-Abbott Kimberly A. Springsteen-Abbott, Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature TitleDate /s/ Kimberly A. Springsteen-Abbott Kimberly A. Springsteen-Abbott Chairman of the Board and CEO of Commonwealth Income & Growth Fund, Inc. (ChiefNovember 22, 2011 Executive Officer, Principal Financial Officer and Principal Accounting Officer) /s/ Henry J. Abbott Henry J. Abbott Director and President of Commonwealth Income & Growth Fund, Inc.November 22, 2011
